Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I	(Figs. 1-8) 
Species II	(Figs. 1-3, 9, and 10) 
Species III	(Figs. 1-3 and 11A-C)
Species IV	(Figs. 1-3 and 12A-C)
Species V	(Figs. 1-3 and 13-15)
The species are independent or distinct because Species I teaches a sequence diagram illustrating from generation of a driving instruction command to completion of lens driving control.  Species II teaches the digital camera 1 drives the focus lens 230 so as to reach a designated position in a shortest time without including in commands 1 to 4 the focus speed designation for driving the focus lens.  Species III teaches the digital camera 1 is performed by the external device 300, commands 1 to 4 include the position designation and the speed designation for driving the focus lens, and thus continuous driving can be performed without stopping the focus lens 230. Thus, a smooth focus operation can be achieved.  Species IV teaches the driving speed is calculated to exceed the maximum speed for driving the focus motor, the controller 351 decides the driving speed to be equal to or less than the maximum speed for driving the focus motor. Similarly, when the driving speed is calculated to be lower than the minimum speed for driving the focus motor, the controller 351 decides the driving speed to be equal to or higher than the minimum speed for driving the focus motor.  Species V teaches the remote focus operation of the digital camera 1 by the external device 300, 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
1) The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
2) The species or groupings patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
3) The species or groupings patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/
Primary Examiner, Art Unit 2696
2/14/2022